SHIVERS, Chief Judge.
Thomas filed a 3.850 motion alleging (1) his plea was involuntary, (2) his counsel was ineffective, (3) the trial court lacked jurisdiction, and (4) his due process and equal protection rights were violated. The motion was summarily denied on the grounds “the attached Plea of Guilty and Negotiated Sentence Form shows there is no merit to Defendant’s arguments,” the sentence is legal and Thomas' constitutional rights were not violated. The record, however, contains no attachments to the trial court’s order. We therefore reverse and remand with directions to attach those portions of the record which conclusively show that Thomas is not entitled to relief, or if such showing cannot be determined from the face of the record, conduct an evidentiary hearing. Sullivan v. State, 526 So.2d 1068 (Fla. 1st DCA 1988).
REVERSED AND REMANDED.
ERVIN and WOLF, JJ., concur.